THE THIRTEENTH COURT OF APPEALS

                                   13-13-00362-CR


                                 JAMES PLEXICO
                                       v.
                               THE STATE OF TEXAS


                       On appeal from the 94th District Court
                            of Nueces County, Texas


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

October 17, 2013.